Title: From Benjamin Franklin to the Comte de Vergennes, 4 June 1781
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy June 4. 1781.
I beg leave to acquaint your Ecellency that the Purchases of Clothing &ca for the Troops made by Mr. Lawrens, or by his Orders in Holland, will, as I understand, amount to near a Million, which he has left for me to pay. And that in consequence of his Majesty’s late liberal Grants in Aid of the United States, I have, for the absolute necessary support of their Credit, engaged to accept and pay their Drafts on Mr President Lawrens, those on Mr Jay in Spain, and those on Mr Adams in Holland, which with those upon myself, exclusive of the Loan Office Interest Bills, will demand about three Millions and an half more.
I would therefore request that of the Money proposed to be left subject to the Drafts of General Washington, there may be retained here about five Millions for the Discharge of the above-mentioned Bills as they shall become due, and for other Occasional Demands.
Mr Jay and Mr Adams have as well as myself, remonstrated strongly to Congress against their Drawing any more upon either of us and we have reason to believe this is an End to that inconvenient Practice.
With great Respect, I am, Sir, Your Excellency’s most obedient & most humble Servant
B Franklin
His Exy. the Count De Vergennes
 
Endorsed: M. de R. / M. franklin
Notation: rep le 8. Juin
